Citation Nr: 1232272	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  12-08 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

1.  Whether the request for waiver of recovery of overpayment (overpayment 1) of VA nonservice-connected pension in the original amount of $ 16,280, was timely filed. 

2.  Entitlement to waiver of recovery of overpayment (overpayment 2) of nonservice-connected VA pension in the original amount of $ 14,486.66.

3.  Eligibility for VA nonservice-connected pension.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  

The Appellant had active service from August 1946 to May 1949, but it is not clear whether the service was under the Armed Forces Voluntary Recruitment Act of 1945, Pub. L. No. 190 § 14 (1945), 38 C.F.R. § 3.40(b) or active duty as defined by 38 C.F.R. § 3.6(b).

This matter is before the Board of Veterans' Appeals (Board) on appeal of the determinations on overpayment in October 2001 (overpayment 1) and in October 2003 (overpayment 2) of the Committee of Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, and of a rating decision on eligibility for VA nonservice-connected pension in July 2011 of the Department of Veterans Affairs Regional Office in Manila, The Republic of the Philippines.

The claims are REMANDED to the RO via the Appeals Management Center in Washington, DC.


REMAND 

In a rating decision in June 1995, the RO granted the Appellant VA nonservice-connected pension.  The RO accepted as qualifying service a "Certification of Military Service" in the Army of the United States, from August 1946 to May 1949, which was issued by the National Personnel Records Center (NPRC) in October 1991, which suggests that the certification was considered evidence of active duty under 38 C.F.R. § 3.6(b).  A similar document was issued by the NPRC in December 2009. 


On the claim for waiver of recovery of overpayment 1, in a determination in October 2001, the Committee of Waivers and Compromises denied the waiver of recovery of an overpayment of VA nonservice-connected pension in the original amount of $16, 280, which covered the period from February 1997 to December 1999 on grounds that the request for waiver was untimely.  The Appellant then perfected an appeal on the question of timeliness of the waiver request.

On the claim for waiver of recovery of overpayment 2, in a determination in October 2001, the Committee of Waivers and Compromises denied the waiver of recovery of an overpayment of VA nonservice-connected pension in the original amount of $14,486.66, which covered the period from February 2002 to May 2003, applying the standard of equity and good conscience.  The Appellant also perfected an appeal on the question of the waiver under the standard of equity and good conscience.  

The Appellant filed for bankruptcy in 2005. 

A supplemental statement of the case was issued in June 2006.  

In light of subsequent adjudications described below, which may affect the outcome of the claims of overpayment, the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues that are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

In September 2009, the Appellant filed a claim for the one time payment of benefits from the Filipino Veterans Equity Compensation Fund.  The American Recovery and Reinvestment Act of 2009 authorized the release of a one-time, lump-sum payment to eligible World War II Philippine Veterans, in part, to include a person 
who served in the Philippine Scouts under the Armed Forces Voluntary Recruitment Act of 1945, Pub. L. No. 190 § 14 (1945); 38 C.F.R. § 3.40(b). 





Under 38 C.F.R. § 3.40(b), a person who enlisted under Pub. L. No. 190 § 14 (1945) is included for compensation and dependency and indemnity compensation. All enlistments and reenlistments of Philippine Scouts in the Regular Army between October 6, 1945, and June 30, 1947, inclusive, were made under the provisions of Pub. L. 190 as it constituted the sole authority for such enlistments during that period.  Pension is excluded. 

In August 2010, the Manila RO granted the one-time payment from the Filipino Veterans Equity Compensation Fund and paid the Appellant $15,000.00 as a U.S. citizen. 

In January 2011, the Appellant applied again for nonservice-connected pension as pension had been previously terminated apparently in 2008. 

In a rating decision in July 2011, the Manila RO denied the pension claim, because the RO found that the Appellant served in the [New] Philippine Scouts from August 1946 to July 1949.  Under 38 C.F.R. § 3.40, such service does not legal entitled the person to VA pension.  The RO accepted as qualifying service a "Certification of Military Service" in the Army of the United States, from August 1946 to May 1949, which was issued by the National Personnel Records Center (NPRC).  The Appellant then perfected an appeal of the denial of nonservice-connected pension. 

For the purpose of establishing evidence of service, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: the evidence is a document issued by the service department; the document contains needed information as to length, time and character of service; and in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a). 




As two different ROs relying on the same document, the "Certification of Military Service," reached contradictory conclusions, that is, one granting pension and the other denying pension, the document fails to satisfy the requirements of 38 C.F.R. § 3.203(a) as acceptable proof of service, because the document on its face fails to contain the required information for the purpose of determining eligibility for pension or for the one-time payment from the Filipino Veterans Equity Compensation Fund. 

Although the Appellant stated that he enlisted as a Philippine Scout, given the inconsistent results in this case, it is imperative that the record contain the correct documentation of service from the service department, and further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the Appellant has any remaining VA indebtedness or whether the VA indebtedness was written off due to bankruptcy.  

Refer to a decision on waiver of indebtedness in January 2007, summary of evidence, noting that a previous debt was written off due to bankruptcy, but it is not clear whether the bankruptcy covered the indebtedness due to:

a).  An overpayment of VA nonservice-connected pension in a determination in October 2001 of the Committee of Waivers and Compromises in the original amount of $16,280, which covered the period from February 1997 to December 1999 on grounds that the request for waiver was untimely, and, 

b).  An overpayment of VA nonservice-connected pension in a determination in October 2003 of the Committee of Waivers and Compromises in the original amount $14,486.66, which covered the period from February 2002 to May 2003, applying the standard of equity and good conscience.  

2.  Request verification of service from the U.S. service department to determine whether the Appellant's service from August 1946 to July 1949 was service as a Philippine Scout under the Armed Forces Voluntary Recruitment Act of 1945, Pub. L. No. 190 § 14 (1945) or active duty with the United States Army. 

3.  If the record documents that the Appellant is not entitled to VA nonservice-connected benefits, determine the effect on the Appellant's VA indebtedness, if any. 

4.  After the above development has been completed, adjudicate the claims.  If any determination remains adverse to the Appellant, furnish the Appellant and his representative a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).






Department of Veterans Affairs


